Citation Nr: 1729670	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  15-45 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to Parents' Dependency and Indemnity Compensation (DIC) benefits, to include whether the appellant is an eligible applicant for such benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to April 1986.  He died in April 2014, and the appellant is his father.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from administrative decisions in July 2014, August 2014, and March 2015 by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, which denied his claim for Parents' DIC.  In July 2016, the appellant appeared at the Denver, Colorado Regional Office (RO), which currently has jurisdiction of the claim, and testified at a videoconference hearing before the undersigned; a transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The records show that the Veteran died in April 2014, and at the time of his death, he had been in receipt of VA disability compensation benefits for a service-connected psychiatric disability evaluated as 100 percent disabling effective from May 1997.  The Veteran is survived by both his father and his mother; his parents are still married to each other, but his mother has been a resident of a nursing home facility since February 2012 on account of the need for a high level of medical care.  Applications for Parent's DIC were received in May 2014 and July 2014.  

DIC is payable to the surviving parents of Veterans who die after December 31, 1956, provided the Veteran was discharged or released from active service under conditions other than dishonorable, death was due to a service-connected or compensable disability, or the Veteran died while in active service.  38 U.S.C.A. § 1310.  The amount payable is reduced by an amount, as determined by the Secretary, based on the parents' annual income.  38 U.S.C.A. § 1315(b).  Basic entitlement exists if, among other things, the parents' income is not in excess of the applicable maximum benefit rate specified in 38 U.S.C.A. § 1315; 38 C.F.R. § 3.25.  Payments of any kind from any source shall be counted as income for the calendar year in which received unless specifically excluded.  38 C.F.R. § 3.251(b).  Special monthly DIC in the form of increased DIC is payable to a surviving parent who is in need of aid and attendance, or, if not in need of aid and attendance, who is housebound.  38 U.S.C.A. § 1315; 38 C.F.R. § 3.351(a)(3).

VA law also provides that DIC benefits may be paid to a surviving spouse or child of a deceased veteran who was in receipt of compensation at the time of death for a service-connected disability rated totally disabling, if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death.  38 U.S.C.A. § 1318(a), (b)(1).  

In this case, the Veteran's death certificate shows that his immediate cause of death was acute heart failure due to or as a consequence of complications of diabetes mellitus, type II.  As the Veteran's sole service-connected disability was a psychiatric disability, it is not shown that his death was due to a service-connected disability for payment of parents' DIC under 38 U.S.C.A. §§ 1310, 1315.  However, under the provisions of 38 U.S.C.A. § 1318, DIC may still be paid to certain survivors in the same manner as if the Veteran's death was service-connected.  Following receipt of the appellant's initial application for VA benefits in May 2014, the PMC in a June 2014 rating decision granted DIC benefits under 38 U.S.C.A. § 1318, on the basis of the Veteran having a service-connected disability rated 100 percent for more than 10 years immediately preceding his death.  Thereafter, in administrative decisions in July 2014, August 2014, and March 2015, the PMC denied the appellant's application for DIC on the basis that he and his wife had excessive income, specifically that their annual countable family household income exceeded the maximum annual DIC limit of $19,344 for a surviving parent with one dependent, which is set by law.  In arriving at such a decision, the PMC indicated that it considered medical expenses for Medicare Part B premiums and private medical insurance, which he had reported on his applications, but that such expenses did not reduce his annual income below the allowable limit for payment of DIC.  

From a preliminary review of the record, it does not appear that the PMC has considered whether the appellant was an eligible applicant for parents' DIC.  Under 38 U.S.C.A. § 1318, DIC benefits are specifically provided for the surviving spouse and the children of a deceased veteran, but there is no such provision for a surviving parent.  The statement of the case (SOC) issued in October 2015 discusses whether or not the Veteran's income exceeds the maximum DIC limit, but it does not provide the applicable law and regulations pertaining to whether the appellant is a proper claimant for DIC as a parent.  A SOC issued to a claimant must be complete enough to allow the claimant to present his argument before the Board and must contain a summary of the applicable laws and regulations with appropriate citations and a discussion of how such laws and regulations affect the determination.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 19.29.  

At a hearing in July 2016, the appellant was informed that his countable family income, minus any unreimbursed medical expenses, could not exceed the maximum limit for receipt of DIC benefits.  The appellant was advised to complete forms that would show what income amounts were used to pay the expenses of the nursing home facility where his wife resided.  There was no discussion of whether the appellant was an eligible applicant for parents' DIC, which is a threshold matter that must be addressed.  

In short, the Board has determined that due process requires a return of this matter to the AOJ.  Whereas the focus of this case has, up to this point, been on whether the appellant meets the income limitations to receive DIC, the Board now finds that the inextricably intertwined threshold matter of the appellant's standing to file a claim for DIC benefits under 38 U.S.C.A. § 1318 must first be addressed.  On remand, the AOJ must consider whether the appellant is an eligible applicant for DIC under § 1318, and issue an appropriate supplemental SOC (which includes citation to the relevant laws and regulations pertaining to DIC benefits and parents as proper claimants for benefits under § 1318) in the matter.  Thereafter, the appellant should be afforded opportunity to submit additional evidence and argument on the matter.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should adjudicate whether the appellant is an eligible applicant for parents' DIC (specifically DIC under 38 U.S.C.A. § 1318); issue the appellant and his representative an appropriate SSOC (citing the governing  law and regulations); afford them opportunity to respond; and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2016).

